442 So.2d 1018 (1983)
Joseph H. ROSALER, Appellant,
v.
Iris Kanter ROSALER, Appellee.
Nos. 82-2684, 82-2685.
District Court of Appeal of Florida, Third District.
November 29, 1983.
Rehearing Denied January 16, 1984.
Buchbinder & Elegant and Harris J. Buchbinder, Miami, for appellant.
Adkins & Hardy, Coral Gables, and Brooks C. Miller, South Miami, for appellee.
Before HENDRY, HUBBART and JORGENSON, JJ.
PER CURIAM.
This is a consolidated appeal from an order awarding attorneys' fees and costs to the wife in an action for dissolution of marriage.
The husband seeks reversal on the grounds that the trial court erred by depriving him of the right to review the diary of the wife's attorney and in limiting the cross-examination of her attorney pertaining to work performed.
We have considered appellant's points and found them to be without merit.
The trial court has wide discretion in its treatment of requests for discovery and the court's ruling will not be disturbed unless an abuse of that discretion has been shown. No abuse of discretion has been made to appear in this case. Accordingly, the trial court's ruling is affirmed. Stowe v. Shults, 379 So.2d 682 (Fla. 2d DCA 1980); Abelson v. Bosem, 329 So.2d 330 (Fla. 3d DCA 1976), cert. denied, 341 So.2d 289 (Fla. 1976); Crystal Springs Water Co. v. Atchison, 267 So.2d 694 (Fla. 3d DCA 1972).
Appellant's next contention is that the trial court erred in limiting the cross-examination of appellee's attorney at the hearing on the motion for attorneys' fees and costs. We find no merit in this contention.
*1019 No reversible error having been demonstrated, the order appealed is affirmed.